NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT


JUGAL TANEJA,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-610
                                          )
CHANDRESH SARAIYA; DOWNTOWN               )
ST. PETE PROPERTIES, LLC; FIRST           )
STREET AND FIFTH AVENUE, LLC;             )
PATRICK T. LENNON; and                    )
MACFARLANE FERGUSON &                     )
MCMULLEN, P.A.,                           )
                                          )
             Appellees.                   )
                                          )
                                          )

Opinion filed September 4, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul Huey, Judge.

William J. Cook and Chris A. Barker of
Barker I Cook, Tampa, for Appellant.

Nancy S. Paikoff and Stephen O. Cole of
Macfarlane Ferguson & McMullen,
Clearwater, for Appellees Patrick T.
Lennon and Macfarlane Ferguson &
McMullen.

No appearance for remaining
Appellees.
PER CURIAM.


           Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.




                                   -2-